DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous claim rejection made under 35 U.S.C. 103 over Takizawa et al. (US 20150196538 A1) in view of Spitz (US 20110150945 A1) and Endo et al. (US 20090269401 A1) as indicated in the Office action dated November 22, 2021 are withdrawn in view of the interview conducted on February 18, 2022.  See interview Summary. 
New rejections are made as following: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Takizawa et al. (US 20150196538 A1, published on July 16, 2015, cited in IDS) (‘Takizawa” hereunder) in view of Ansel’s Pharmaceutical Dosage Forms and Drug Delivery Systems (2005, 8th ed. by Allen et al., Lippincott Williams & Wilkins) (“Ansel” hereunder). 

	Takizawa teaches compound (A), (R)-2-3-N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy) propylaminomethylphenoxybutyric acid, which is pemafibrate.  The reference teaches that the compound is useful for preventing and/or treating dyslipidermia, increasing HDL cholesterol, etc. The reference teaches tablet formulation comprising compound A. See Preparation Example.
	Takanawa fails to teach the component (B) of present claim 1. 
	Ansel teaches that tablets are coated “to protect the medicinal agent against destructive exposure to air and/or humidity; to mask the taste of the drug, to provide special characteristics of drug release; and to provide aesthetics or distinction to the product.”  See p. 247.  The reference teaches that opaquants or colorants such as titanium dioxide or iron oxides is used in film-coating of tablets.  See p. 250-251; present claim 1 (B) (B-1), 2-5.  The reference further teaches that plasticizers such as glycerin, propylene glycol, polyethylene glycol, etc. are also used in an aqueous film-coating formulation. See p. 251.  See instant claim 6. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application to modify the teachings of the Takizawa and make a film-coated tablet as motivated by Ansel.  The skilled artisan would have been motivated to do so, as the latter teaches that film-coating protects the active agents against abrasion, exposure to air and/or humidity, masks the taste of the drug, and/or provides aesthetics or distinction to the product.  Since Takizawa teaches a tablet form, the skilled artisan would have had a reasonable expectation of successfully producing a film-coated tablet with enhanced stability by combining the teachings of the references.  

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable  over Takizawa in view of Compassi et al. (US 5439687 A, published on August 8, 1995) (“Compassi” hereunder). 
Takizawa teaches compound (A), (R)-2-3-N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy) propylaminomethylphenoxybutyric acid, which is pemafibrate.  The reference teaches that the compound is useful for preventing and/or treating dyslipidermia, increasing HDL cholesterol, etc. The reference teaches tablet formulation comprising compound A. See Preparation Example.
	Takanawa fails to teach the component (B) of present claim 1. 
Compassi teaches film coating compositions customarily contain light-protective pigments such as iron oxide or titanium dioxide, anti-adhesive agents such as talc (magnesium silicate) and suitable plasticizers such as polyethylene glycol or triethyl citrate in the case of films based on methacrylic acid derivatives which are used in controlled release coating.  See col. 8, line 49- col. 9, line 63.  The reference teaches that the dosage form provides prolonged release of zero order of an active ingredient upon once-daily oral administration.  See col. 4, line 59 – col 5, line 36.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the teachings of Takizawa and use the film-coating composition of Compassi to make a once-daily zero order release composition. Since Takizawa teaches that pemafibrate is administered up to 3 times a day, formulating a once-daily composition as motivated by Compassi for improving patient compliance and conveniently providing prolonged release of the active ingredient would have been obvious.  Since Takizawa teaches a tablet form, the skilled artisan would have had a reasonable expectation of successfully producing a once-daily formulation which provide a zero-order, prolonged release of the active ingredient by combining the teachings of the references. 


Double Patenting
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9572798 B2 in view of Ansel. 
Claim 1 of the ‘798 patent discloses a pharmaceutical composition comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy) propyl]aminomethyl]phenoxy]butyric acid (pemafibrate), or a salt or solvate thereof.  The term “pharmaceutical composition” is defined to include a tablet form. See col. 9, lines 11-15.  
The reference claim fails to disclose the component (B) of present claim 1. 
	Ansel teaches that tablets are coated “to protect the medicinal agent against destructive exposure to air and/or humidity; to mask the taste of the drug, to provide special characteristics of drug release; and to provide aesthetics or distinction to the product.”  See p. 247.  The reference teaches that opaquants or colorants such as titanium dioxide or iron oxides is used in film-coating of tablets.  See p. 250-251; present claim 1 (B) (B-1), 2-5.  The reference further teaches that plasticizers such as glycerin, propylene glycol, polyethylene glycol, etc. are also used in an aqueous film-coating formulation. See p. 251.  See instant claim 6. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application to modify the teachings of the patented claim and make a film-coated tablet as motivated by Ansel. The skilled artisan would have been motivated to do so, as the latter teaches that film-coating protects the active agents against abrasion, exposure to air and/or humidity, masks the taste of the drug, and/or provides aesthetics or distinction to the product.  Since the patented pharmaceutical composition is defined to include tablet form, the skilled artisan would have had a reasonable expectation of successfully producing a film-coated tablet with enhanced stability by combining the teachings of the references.  

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9572798 B2 in view of Compassi.
Claim 1 of the ‘798 patent discloses a pharmaceutical composition comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (pemafibrate), or a salt or solvate thereof.  The term “pharmaceutical composition” is defined to include a tablet form. See col. 9, lines 11-15.  
The reference claim fails to disclose the component (B) of present claim 1. 
Compassi teaches film coating compositions customarily contain light-protective pigments such as iron oxide or titanium dioxide, anti-adhesive agents such as talc (magnesium silicate) and suitable plasticizers such as polyethylene glycol or triethyl citrate in the case of films based on methacrylic acid derivatives which are used in controlled release coating.  See col. 8, line 49- col. 9, line 63.  The reference teaches that the dosage form provides prolonged release of zero order of an active ingredient upon once-daily oral administration.  See col. 4, line 59 – col 5, line 36.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the claimed invention of the ‘798 patent and use the film-coating composition of Compassi to make a once-daily zero order release composition. Since the disclosed composition can be made into a tablet form, the skilled artisan would have had a reasonable expectation of successfully producing a once-daily formulation which provide a zero-order, prolonged release of the active ingredient by combining the teachings of the references. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GINA C JUSTICE/Primary Examiner, Art Unit 1617